Citation Nr: 0943855	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1961, from May 1963 to June 1971 and from June 1971 to May 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
posttraumatic stress disorder (PTSD), and assigned a 30 
percent evaluation, effective November 30, 2004.  

In August 2009, the Veteran testified at a personal hearing 
before the undersigned.  A copy of the transcript is of 
record.  During the hearing, the Veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304(c) (2009).  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD is characterized by 
sleep impairment, depressed mood, anxiety, anger, 
hypervigilance, isolative behavior, nightmares, irritability, 
and intrusive thoughts.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the Veteran was provided a VCAA letter in 
January 2005 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, no further 
development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from March 
2003 to May 2008, and private treatment records dated July 
2009.  The Veteran was also provided VA examinations in 
connection with his claim.  The VA examiners reviewed the 
Veteran's claims file, noted his medical history, and 
recorded pertinent examination findings.  All obtainable 
evidence identified by the Veteran relative to the claim has 
been obtained and associated with the claims file.  Neither 
the Veteran nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

At the August 2009 personal hearing, the Veteran reported 
symptoms of sleep impairment, avoidance, difficulty with work 
and social relationships, intrusive thoughts, irritability, 
anxiety, and hypervigilance.  He contends that his service-
connected PTSD is worse than the current evaluation 
contemplates.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record. Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire period since service 
connection has been in effect, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran has consistently been assigned a 30 percent 
evaluation for his service-connected PTSD pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Under the 
current schedular criteria, Diagnostic Code 9411, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities.  38 C.F.R. § 4.130 (2009).  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  38 
C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

In order to be entitled to the 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) Scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as denoting some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
Veteran's service-connected PTSD.  First, the evidence of 
record does not demonstrate any evidence of speech or thought 
disorders.  To the contrary, the Veteran's communication 
skills appeared intact at the January 2005 VA examination.  
VA outpatient treatment notes dated in June 2005, July 2005, 
October 2005, December 2005, March 2006, April 2006, June 
2006, September 2006, and October 2006 describe the Veteran's 
speech to be of normal rate and rhythm.  Similarly, the 
Veteran showed no evidence of a thought disorder during the 
October 2006 and July 2008 VA examinations, as he was deemed 
to have normal thought processes.  Although a March 2006 VA 
outpatient treatment note reports the Veteran's speech as 
moderately pressured with a circumstantial and perseverative 
thought process, overall, VA outpatient treatment records 
consistently describe the Veteran's thought process as "goal 
directed" and "fairly goal directed."  

Second, the competent evidence also fails to show panic 
attacks occurring more than once a week.  Although a private 
physician states that the Veteran displays "anxiety and 
panic symptoms" in a July 2009 private medical statement, 
the record is void of any complaints or diagnosis of panic 
attacks.  In addition, the Veteran did not complain of panic 
attacks at the August 2009 personal hearing.  Third, such 
medical reports do not indicate any difficulty understanding 
complex commands as VA treatment records are absent for any 
complaints of the Veteran exhibiting any significant barriers 
to learning.  

Fourth, the Board acknowledges difficulty with his short-term 
memory.  In the July 2009 private medical statement, the 
private psychiatrist states that the Veteran has difficulty 
with short-term recall, and the Veteran testified at the 
August 2009 that he experiences memory problems.  Both the 
October 2006 and July 2008 VA examiners described his short-
term memory as being below average.  However, the VA 
outpatient treatment records from November 2004 to May 2008 
reflect no complaints of long-term or short-term memory 
impairment.  While the Board is sympathetic to the Veteran's 
reported memory problems, the overall objective evidence 
fails to demonstrate that such memory impairment has affected 
the Veteran's ability to function independently, 
appropriately, and effectively to such an extent as to 
warrant the next-higher 50 percent rating under Diagnostic 
Code 9411.  

Fifth, the Board also recognizes disturbances in motivation 
and mood.  Indeed, during the January 2005 VA examination, 
the Veteran's mood was euthymic with an appropriate affect, 
and VA outpatient treatment notes dated November 2004, June 
2005, and July 2005 reflect both an anxious mood and affect.  
At the July 2008 VA examination, the VA examiner reported 
that the Veteran's affect was rather constricted, but 
appropriate to the material discussed, and his mood was a 
little dysphoric.  On the other hand, the Veteran's mood was 
average with an appropriate affect at the October 2006 VA 
examination.  Additionally, October 2005, December 2005, 
March 2006, April 2006, September 2006, and October 2006 VA 
outpatient treatment notes, report the Veteran's mood and 
affect as being "fairly upbeat."  Therefore, the evidence 
does not sufficiently demonstrate a disability picture 
commensurate with the next-higher 50 percent rating under 
Diagnostic Code 9411 on the basis of disturbances in mood.

Sixth, the Board notes that there is some evidence of 
difficulty in establishing and maintaining effective work and 
social relationships.  However, the overall evidence shows 
that these difficulties are not nearly as severe as 
suggested.  At the January 2005 VA examination, the Veteran 
reported to the examiner that he resides with his wife, and 
they have been married for approximately forty-two years.  He 
admitted to getting along well with his wife, grandchildren, 
and friends.  After discharge from service, the Veteran 
worked at a local sawmill for eighteen years, during which 
time he had a good relationship with his co-workers.  After 
the sawmill closed, he worked as a janitor for a local school 
district, and also maintained a good relationship with the 
students at the school.  The VA examiner noted the wife's 
complaints of the Veteran being irritable with family members 
and contributed the mild irritability to social impairment 
resulting from PTSD symptoms.  Subsequently thereafter, at 
the October 2006 VA examination, the Veteran informed the 
examiner that although his relationship with his wife has 
remained good over the years, and he has maintained his 
relationships with neighbors and friends, he no longer hunts 
for recreational purposes due to his PTSD symptoms.  
Similarly, at the July 2008 VA examination, the Veteran 
reported that his relationship with his wife was "great," 
has an "outstanding" relationship with his children, and a 
"fine" relationship with his grandchildren.  He admitted to 
only having a few friends because of his isolative behavior.  
Finally, as reflected in the July 2009 private medical 
statement, the private psychiatrist concluded that the 
Veteran's distress has significantly impacted his work, 
social, and intimate relationships.  

The Board concedes that the Veteran has problems in 
establishing and maintaining work and social relationships 
because of his PTSD, but the preponderance of the evidence is 
against finding that his PTSD results in disturbances in the 
Veteran's motivation and mood to a degree consistent with a 
higher disability rating.  In essence, while the Veteran may 
have some intermittent periods of occupational and social 
impairment, as described in the 30 percent rating, it does 
not rise to the level of reduced reliability and productivity 
or difficulty in establishing and maintaining effective 
relationships, as described in the 50 percent rating.  

Seventh, the Board also recognizes the Veteran's GAF scores 
throughout the pendency of this appeal.  VA outpatient 
treatment records reflect GAF scores of 65 in March 2006, 
April 2006, June 2006, September 2006, and October 2006.  
During the January 2005, October 2006, and July 2008 VA 
examinations, the Veteran was assigned GAF scores of 65, 50, 
and 45, respectively.  The private psychiatrist reported a 
GAF score of 40/45 in the July 2009 private medical 
statement.  The lower GAF scores contained within the October 
2006 and July 2008 VA examination reports as well as the July 
2009 private medical statement do not serve as a basis for a 
higher initial evaluation here because they are not 
consistent with the evidence of record.  For example, not one 
of the VA examination reports contain any objective findings 
to show that the Veteran suffers from some impairment in 
communication, has major impairment in family relations, 
judgment, thinking, or mood, or has serious impairment in 
social, occupational, or school functioning.  Moreover, no 
other evidence demonstrates such symptomatology.  Therefore, 
the lower GAF scores of record are not to be found very 
probative.  In contrast, the GAF score of 65 is found to be 
more consistent with the demonstrated symptomatology of 
record.  Such GAF score is indicative of mild symptoms, but 
when considering the evidence as a whole, does not justify 
assignment of the next-higher 50 percent rating.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2009).

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  The Board does acknowledge that the record 
references thoughts of suicide, which is among the criteria 
for a 70 percent rating.  It is noted that the Veteran 
admitted to chronic suicidal ideation with no intent, as 
reported in a March 2006 VA outpatient treatment report.  
More recently, at the July 2008 VA examination, he admitted 
to having suicidal ideation, and experiencing transient 
suicidal ideation as indicated in the July 2009 private 
medical statement.  Additionally, at the August 2009 hearing, 
the Veteran admitted to having suicidal thoughts with no 
intention or plan.  The Board notes that this appears to have 
been only an isolated manifestation of such symptomatology, 
as the medical records are otherwise negative for any 
evidence of suicidal ideation, plans or intent.  See the 
January 2005 and October 2006 VA examination reports and the 
November 2004, June 2005, July 2005, October 2005, December 
2005, April 2006, June 2006, September 2006, and October 2006 
VA outpatient treatment notes.  Furthermore, there has been 
no grossly inappropriate behavior, spatial disorientation or 
neglect of personal hygiene.  Thus, the lone finding of 
suicidal thoughts, without a plan, do not support an 
increased rating here, particularly in light of the overall 
findings discussed above, which reflect a disability picture 
most commensurate with the 30 percent criteria throughout the 
rating period on appeal.  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 50 
percent rating.  The Board has duly considered staged 
ratings, pursuant to Fenderson and Hart, supra, but finds the 
30 percent rating assigned appropriate for the entire rating 
period.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's PTSD. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to his PTSD. Moreover, marked 
interference with employment has not been shown. In the 
absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.

In conclusion, the currently assigned 30 percent evaluation 
for PTSD appropriately reflects the Veteran's symptoms 
throughout the entire rating period on appeal, and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


